Citation Nr: 0926599	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1970, including service in the Republic of Vietnam from 
February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a TDIU rating.  

In June 2008, the Board remanded the claim for further 
development. 


FINDING OF FACT

The Veteran's service-connected disabilities have not been 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is 
no evidence to warrant referral for consideration of a TDIU 
on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  Id.  

The Veteran contends that his service-connected disabilities 
render it impossible for him to follow a substantially 
gainful occupation.  Specifically, he contends that his 
peripheral neuropathy has become progressively worse, 
affecting his median and sciatic nerves, and greatly 
restricts his ability to work.  On application for TDIU, he 
reported having completed four years of high school.  He was 
employed as a foreman from 1988 to October 2004, at which 
time he resigned due to his medical issues.  The Veteran also 
included proof of social security payments beginning in April 
2005 due to asthma and osteoarthritis. 

The Veteran initially filed his claim for TDIU in June 2005.  
At that time, his combined disability evaluation was 50 
percent and he did not meet the percentage criteria laid out 
in 38 C.F.R. § 4.16(a).  An extraschedular total rating based 
on individual unemployability may be assigned in the case of 
a Veteran who fails to meet the percentage requirements but 
who is unemployable by reason of service-connected 
disability.  38 C.F.R. §§ 3.321, 4.16(b).  By a July 2007 
rating decision, the Veteran's combined disability evaluation 
was increased to meet the scheduler criteria for TDIU, 
effective November 21, 2006.  Therefore, his claim for TDIU 
prior to November 21, 2006, will be addressed in the extra-
schedular portion of this decision.

Effective November 21, 2006, the Veteran was service-
connected for diabetes mellitus, evaluated as 10 percent 
disabling, peripheral neuropathy of the left lower extremity, 
secondary to diabetes mellitus, evaluated as 20 percent 
disabling, peripheral neuropathy of the right lower 
extremity, secondary to diabetes mellitus, evaluated as 20 
percent disabling, diabetic retinopathy, maculopathy, and 
cataracts, secondary to diabetes mellitus, evaluated as 10 
percent disabling, peripheral neuropathy of the left upper 
extremity, secondary to diabetes mellitus, evaluated as 10 
percent disabling, peripheral neuropathy of the right upper 
extremity, secondary to diabetes mellitus, evaluated as 10 
percent disabling, and loss of teeth, secondary to diabetes 
mellitus, evaluated as noncompensable.  

Disabilities resulting from a common etiology may be combined 
in order to meet the scheduler criteria under 38 C.F.R. 
§ 4.16(a).  In this case, the Veteran's peripheral neuropathy 
of the left and right lower extremities, diabetic 
retinopathy, maculopathy, and cataracts, loss of teeth, and 
peripheral neuropathy of the left and right upper extremities 
all stem from one disease process, service-connected diabetes 
mellitus.  Therefore, when combining all of the ratings 
listed above as one single rating, the Veteran is then in 
receipt of one 60 percent disability rating for the purposes 
of TDIU.  One 60 percent disability meets the threshold 
criteria for a TDIU rating on a scheduler basis as laid out 
in 38 C.F.R. § 4.16(a).

The Board, however, concludes that while the Veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, he has not been shown to be 
unemployable due to any service-connected disability.

VA treatment records dated from December 2004 to August 2008 
reflect ongoing care for the Veteran's diabetes mellitus, 
peripheral neuropathy, and eye disorders.  SSA records 
include duplicates of these records, and also disability 
evaluations for the Veteran's osteoarthritis and asthma. 

As to his diabetes mellitus, on September 2005 VA 
examination, the Veteran reported that he controlled the 
disease by monitoring his diet, but that his peripheral 
neuropathy made it difficult to complete household tasks.  On 
August 2007 VA examination, he stated that he controlled his 
diabetes by watching his diet.  He reported that he did not 
have physical restrictions due to his diabetes, but did have 
occasional joint pain which precluded him from performing 
some tasks around the home.  The examiner found that the 
Veteran did not work due to a variety of medical conditions, 
including his bilateral neuropathy and bilateral degenerative 
joint disease of the knee, which the Veteran reported 
impacted his ability to maintain employment. 

As to his peripheral neuropathy of the upper and lower 
extremities, in February 2004 the Veteran reported 
experiencing occasional cramps in his lower extremities.  He 
also stated that he was no longer able to work as a 
construction supervisor due to his knee condition, 
degenerative joint disease, which manifested by pain and 
swelling.  In September 2005, he had a VA neurological 
examination, at which time he reported experiencing cramps 
and numbness in his legs on a daily basis.  The examiner 
found that the Veteran's diabetic peripheral neuropathy was 
practically unchanged since he was last examined in April 
2004, but noted that he now had superimposed degenerative 
joint disease.  In May 2007, he had another neurological 
examination, where he reported that his neuropathy was 
getting progressively worse.  The examiner concluded that the 
Veteran's neuropathy restricted his ability to exercise and 
partake in sports and recreational activities, had a moderate 
impact on his ability to shop, travel, bathe, and dress, had 
a mild impact on his ability to feed himself and complete 
chores, and had no impact on his ability to groom and bathe 
himself.  He did not address its impact on the Veteran's 
employment. 

With regard to visual complications of his diabetes, on July 
2005 diabetic screening, his visual problems were noted as 
stable since January 2005.  On September 2005 VA eye 
examination, he reported experiencing blurred vision for the 
previous six months.  The blurred vision was assessed to be 
due to a refractive error, as well as epiretinal fibrous band 
in the right eye, but was considered not to be related to his 
diabetes mellitus.  January 2007 and July 2007 routine eye 
examinations reflect diagnoses of controlled glaucoma, 
bilateral cataracts, and refractive error.  On August 2007 VA 
eye examination, the Veteran complained of loss of vision, 
bilaterally, but no ocular pain.  He was assessed as having 
very severe peripheral constriction of the central visual 
field, which was not due to his diabetes mellitus. 

There is no indication in the record, and the Veteran has not 
contended, that his dental disability, secondary to diabetes 
mellitus, has impacted his ability to maintain employment.  

In June 2008, the Board remanded this appeal for an 
examination to determine the impact of the Veteran's service-
connected disabilities on his employability.  In October 
2008, he had three separate examinations to evaluate his 
claim; a diabetes mellitus examination, a neurological 
examination, and an eye examination.

On October 2008 VA examination for evaluation of the 
Veteran's diabetes mellitus, the Veteran reported that he was 
on a restricted diet but did not use medication to control 
his diabetes.  He reported experiencing a progressive loss of 
vision and peripheral neuropathy experienced as paresthesias 
and pain.  The examiner noted it was significant that that 
Veteran had a history of bilateral knee degenerative joint 
disease and, at the examination, presented using Canadian 
crutches for knee support.  Physical examination, including 
diagnostic testing, confirmed a diagnosis of diabetes 
mellitus type II with peripheral neuropathy.  The examiner 
concluded that the Veteran's diabetes mellitus did not affect 
his usual daily activities, and did not have any significant 
functional impact on his ability to follow gainful 
employment. 

On October 2008 neurological examination, the Veteran 
reported that he primarily suffered from progressive joint 
pain.  He suffered from trigger fingers and contractures 
which constricted his ability due to pain and limited motion.  
He was also limited by his degenerative joint disease of the 
knees.  After physical examination of the Veteran and review 
of the claims file, the examiner concluded that the Veteran's 
mild, sensory motor type diabetic peripheral neuropathy of 
the upper and lower extremities did not have a significant 
functional impact so as to preclude the Veteran from 
obtaining gainful employment.  The examiner noted that the 
Veteran's neuropathy was unchanged since the last VA 
examination in May 2007.  He further concluded that the 
Veteran's main disabling medical problem, as reported by the 
Veteran and as listed as an active medical problem and 
confirmed by imaging of his lumbar spine and knees, is rather 
his nonservice-connected degenerative joint disease 
clinically manifested with polyarthralgias, difficulties 
walking, and limitation of movement.   

On October 2008 VA eye examination, the Veteran reported that 
he primarily suffered from bilateral progressive loss of 
vision over the previous four years. He denied any ocular 
pain.  Physical examination revealed very severe peripheral 
constriction with approximately 12 degrees in the right eye 
and 16 degrees in the left eye of central visual filed 
remaining.  The diagnoses were refractive error, bilateral 
senile cataracts, macular folds of the right eye, glaucoma, 
and degenerative retinal drusens.  The examiner did not find 
evidence of diabetic retinopathy.  The examiner concluded 
that the Veteran's bilateral loss of central vision was most 
likely caused by or the result of his refractive error and 
senile cataracts, and, in the right eye, epiretinal fibrous 
band.  Significantly, the examiner concluded that the 
Veteran's loss of vision, including his cataracts, were not 
caused by or related to his diabetes mellitus.  In regard to 
the Veteran's loss of vision, the examiner stated that he 
could not offer an opinion without resort to speculation as 
to its impact on the Veteran's ability of follow gainful 
employment.

On review, the Board finds that the preponderance of the 
evidence shows that the Veteran's service-connected 
disabilities alone do not preclude him from securing or 
following a substantially gainful occupation.  Significantly, 
the October 2008 diabetes mellitus examination report states 
that the Veteran's diabetes mellitus and related conditions 
did not have a significant functional impact on his ability 
to follow gainful employment.  Similarly, on October 2008 VA 
neurological examination, the examiner concluded that the 
Veteran's peripheral neuropathy did not have a significant 
functional impact so as to preclude the Veteran from 
obtaining gainful employment.  After careful review of the 
evidence, the examiner determined that the Veteran was more 
likely experiencing functional impairment due to his 
degenerative joint disease of the knees.  On October 2008 VA 
eye examination, the examiner found that the Veteran's 
primary functional disability, that of loss of vision 
bilaterally, was not related to his diabetes mellitus.  That 
is to say, the examiner did not find that the Veteran's 
service-connected eye disabilities, diabetic retinopathy, 
diabetic maculopathy, and cataracts associated with diabetes 
mellitus, had any functional impact on the Veteran's daily 
life or ability to follow-up employment.  In sum, there is no 
competent evidence of record showing that the Veteran is 
unable to maintain substantially gainful employment due to 
the severity of his service-connected disabilities.  To the 
contrary, VA examiners have determined that the Veteran's 
nonservice-connected degenerative joint disease of the knee 
plays a significant role in his functional impairment.

In regard to the Veteran's claim for TDIU prior to November 
21, 2006, the question before the Board is whether the 
Veteran is entitled to a TDIU rating on an extraschedular 
basis.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a Veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a Veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

However, the evidence does not show that referral for 
extraschedular consideration is warranted prior to November 
21, 2006.  While the Veteran's service-connected disabilities 
had been found to cause some impact on his daily functioning, 
mostly due to his peripheral neuropathy that caused him pain 
and numbness, this was taken into account in the evaluation 
assigned, and the evidence of record fails to support a 
finding of that he was unemployable due solely to his 
service-connected disabilities.

The Veteran asserts that he was unemployable due to his 
service-connected disabilities prior to November 21, 2006, 
but there is no indication that his diabetes, diabetic 
neuropathy of the upper and lower extremities, diabetic 
retinopathy, maculopathy, and cataracts, and loss of teeth, 
precluded him from gainful employment.  The Board therefore 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  There is 
no evidence of anything out of the ordinary, or not average, 
in the Veteran's situation.  His service-connected disorders 
may have affected his abilities to some degree, but there is 
no evidence that he was unable to perform some type of 
substantially gainful employment specifically as a result of 
these disabilities.  No medical professional had ever stated 
that the Veteran's diabetes and associated diabetic 
disabilities alone precluded him from obtaining or 
maintaining employment.  

In the absence of any evidence of impairment of mind or body 
sufficient to render it impossible for the Veteran to follow 
a substantially gainful occupation, or evidence of unusual or 
exceptional circumstances beyond that that contemplated by 
the assigned scheduler disability evaluations, the 
preponderance of the evidence is against the claim.  The 
benefit-of-the- doubt rule does not apply and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence August 2005, January 2008, 
and March 2008 that satisfies the three elements listed 
above.  Further, VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  He has not referred to 
any additional, unobtained, relevant, available evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist.


ORDER

Entitlement to a TDIU is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


